            Case 1:20-cv-02687-CM Document 5 Filed 07/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JEFFERY HAMM,

                                    Plaintiff,

                      -against-                                   1:20-CV-2687 (CM)

 NY CITY PD PARKING ENFORCEMENT                                   CIVIL JUDGMENT
 ACTION UNIT, et al.,

                                    Defendants.

        Pursuant to the order issued July 8, 2020, dismissing this action without prejudice to

Plaintiff’s refiling this action,

        IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice to Plaintiff’s refiling this action for Plaintiff’s failure to submit an amended in forma

pauperis application or pay the $400.00 in relevant fees, and for Plaintiff’s failure to update his

address of record. See 28 U.S.C. §§ 1914, 1915; Fed. R. Civ. P. 41(b).

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

        IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    July 8, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
